Citation Nr: 0002238	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-02 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a back (spinal) 
injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to March 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The claim of entitlement to service connection for a back 
(spinal) injury is not plausible.

3.  The veteran has PTSD due to traumatic events in service.


CONCLUSIONS OF LAW

1.  The claim for service connection for a back (spinal) 
injury is not well grounded.  38 U.S.C.A. § 5107(a)(West 
1991).

2.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303, 3.304(f) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's September 1966 pre-induction medical history 
and examination reports reveal that he was hospitalized in 
June 1966 for diagnosed passive aggressive personality and a 
subacute depressive state.  He also related that he had been 
refused employment in the past due to a back injury resulting 
from an automobile accident.  Objectively, the medical 
examiner noted an adjustment reaction of adolescence that was 
not a contra-indication for service, and an acute cervical 
sprain.  Service treatment records reflect that the veteran 
complained of cervical and low lumbar pain after his vehicle 
struck a mine in October 1968.  He was diagnosed and 
variously treated for cervical and lumbosacral strains.  He 
was hospitalized at various service department medical 
facilities until March 1969.  He was hospitalized from 
November 1968 to February 1969 for his complaints.  In 
February 1969 he demonstrated full range of motion of the 
back and was discharged to duty for separation with a 
temporary L3 profile.  His March 1969 separation examination 
report indicates that the evaluation of his spine was 
abnormal; however, the examiner noted that he had improved 
back and neck strain.

The veteran's DD Form 214 indicated that he was awarded the 
Combat Infantry Badge and a November 1968 treatment record 
also indicated that he was awarded the Purple Heart.

During his March 1998 personal hearing, the veteran testified 
that he was in the main gun hatch of a personnel carrier when 
a mine was detonated underneath the vehicle.  He was rendered 
unconscious by the concussion of the blast, but went looking 
for the person who detonated the mine when he regained 
consciousness.  Medics caught up with him and treated him for 
his injuries.  The veteran lived alone, had been married 
twice and had no social activities other than a few with 
veterans' organizations.  At the time of the explosion, he 
injured his back and was medivaced to a hospital.  He was 
eventually transferred to an Army hospital in Valley Forge, 
Pennsylvania.  The veteran received different treatments for 
his back injury, including the use of heat and cold and 
isometric exercises.  He was placed on a profile and 
discharged from service at the convenience of the Army.  He 
testified that he was unable to use a shovel for more than 
ten minutes, bend over his car engine or lift heavy objects 
as a result of his back injury.

A June 1998 VA orthopedic examination report noted the 
veteran's history of an inservice back injury and treatment.  
The report further indicated that the veteran consulted a 
civilian physician regarding back pain after his discharge.  
He denied any further injury since then and indicated that 
the pain had been getting worse.  The examiner diagnosed 
chronic lumbar strain with mild scoliosis and no evidence of 
nerve root involvement.  The examiner noted that there was no 
history of any flare-up condition in the past.

The veteran's June 1998 VA psychiatric examination report 
included the veteran's inservice history regarding the 
detonation of a mine under his vehicle.  The report indicated 
that he was admitted to a psychiatric hospital for emotional 
problems prior to his enlistment.  The examining psychiatrist 
found that the veteran had some signs of PTSD but did not 
meet the full criteria for the diagnosis.  The examiner noted 
that the veteran had a qualifying stressor outside the range 
of human experience, that he had recurrent disturbing 
nightmares of the event, avoidance of stimuli, isolation and 
vague symptoms of increased arousal.  The examiner opined 
that the veteran's functioning was not affected as he had 
been employed throughout his life since service and that his 
relationships may have been affected by emotional problems 
present before his enlistment in the Army.  

In September 1998, the veteran underwent a VA 
psychodiagnostic evaluation, conducted by a clinical 
psychologist, who was board certified with the Diplomate 
American Academy of Experts in Traumatic Stress.  The 
evaluation consisted of the veteran's clinical interview, and 
administration of the Mississippi Combat Scale and MMPI-2 
tests.  The test results, as well as the clinical findings 
indicated that the veteran exhibited severe symptoms 
consistent with PTSD.  Listed symptoms were flashbacks of war 
trauma, depression and anxiety, panic disorder, dissociative 
disorder, excessive anger, exaggerated startle response and 
intermittent thought disorder concomitant with paranoia, 
social isolation and an inability to sustain meaningful 
interpersonal relationships.  The veteran was diagnosed with 
chronic PTSD concomitant with major depression and panic 
disorder.

During his February 1999 personal hearing, the veteran 
provided testimony essentially duplicative of his earlier 
March 1998 personal hearing testimony.  However, he did deny 
any treatment for his back since service.  

Received in February 1999 were the veteran's employment 
records, dating from February 1970 to October 1973, show that 
he complained of back pain in February 1970 and February 1971 
that he associated with his inservice back injury.  A 
December 1972 entry indicates that the veteran had a possible 
pulled muscle in his back after he fell on his car.  He also 
mentioned a car accident at that time.  He complained of 
lumbar spine pain in October 1973 after carrying a 50-pound 
fire extinguisher up a vertical ladder.  Also submitted was a 
radiology report from a private medical facility dated in 
December 1986.  The report noted degenerative changes at L5-
S1.  

In February 1999, the RO requested that the psychiatrist who 
evaluated the veteran in June 1998 review the September 1998 
psychologist's report and resolve the conflict in the 
diagnosis.  In March 1999, the psychiatrist replied that he 
had reviewed the psychologist's September 1998 evaluation and 
that it was still the psychiatrist's opinion that the veteran 
did not meet the full criteria for a PTSD diagnosis.  No 
other comments were added.  

At the time of his October 1999 Video Conference hearing 
before the undersigned Board Member, the veteran again 
provided testimony essentially duplicative of his earlier 
testimony at March 1998 and February 1999 personal hearings.

A November 1999 letter from a readjustment counselor at the 
Vet Center at the Roseville outstation, indicates that the 
veteran was treated in 1995 for PTSD symptoms that did not 
correlate with the experiences of his youth, but with his 
Vietnam experiences.  The counselor opined that the veteran 
had combat related, chronic PTSD.

Analysis

Before the Board may address the merits of the appellant's 
claims, it must first be established that the claims are 
well-grounded.  In this regard, a person who submits a claim 
for VA benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of [38 U.S.C.A. § 5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  If the claim is not 
well-grounded there is no duty to assist.  Struck v. Brown, 9 
Vet. App. 145 (1996).

Spinal Injury

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

For reasons indicated below, the veteran's claim for service 
connection for a back (spinal) injury is not well-grounded.

The veteran contends that he currently has a back disability 
as a result of an inservice injury in Vietnam.  Service 
medical records do verify that the veteran had several 
months' of treatment for cervical and lumbar pathology 
beginning in October 1968.  He received some treatment within 
a years after his separation.  Thereafter, back pathology was 
not noted until 1986, and present medical opinions do not 
link current back problems to service.  While the veteran is 
competent to provide evidence of visible symptoms, he is not 
competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Although the veteran believes he currently has a back 
disability as residuals of his inservice injury, he has 
failed to provide competent medical evidence of a nexus 
between any current back disability and his service; an 
essential element to his claim.  In this regard, although the 
June 1998 examiner recorded the veteran's history of an 
inservice back injury and back pain since service, evidence 
which is simply information recorded by a medical examiner 
unenhanced by any additional medical comment by that examiner 
does not constitute "competent medical evidence."  LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).

In light of these circumstances, the Board must conclude that 
the veteran has failed to meet his initial burden of 
producing evidence of a well-grounded claim for service 
connection for a back (spinal) injury.

PTSD

A PTSD claim is well grounded where the veteran has 
"submitted medical evidence of a current disability; lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a PTSD case is the equivalent 
of in-service incurrence or aggravation; and medical evidence 
of a nexus between service and the current PTSD disability". 
Cohen ( Douglas) v. Brown, 10 Vet.App. 128, 136-37 (1997)

The Board finds that the veteran's claim for service 
connection for PTSD is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the Board finds that he has 
presented a claim that is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed with respect to this issue and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by statute.

Entitlement to service connection may be granted for 
disability resulting from disease or injury in or aggravated 
by service.  38 U.S.C.A. § 1110.  Entitlement to service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition with credible supporting 
evidence that the claimed inservice stressor actually 
occurred and a link, established by medical evidence, between 
the current symptomatology and the claimed inservice 
stressor.  38 C.F.R. § 3.304(f)(1998).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b)(West 1991); 38 C.F.R. § 3.304(d), 
(f)(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

In the present case, service medical records document that 
the veteran was injured when the truck he was riding in 
struck a land mine.  He is in receipt of the Combat 
Infantryman's Badge.  His stressors are conceded.  38 C.F.R. 
§ 3.304(f). 

There is evidence of inservice combat and a combat-related 
stressor, and in September 1998, a VA psychologist, board 
certified in traumatic stress, rendered a diagnosis of PTSD, 
based on objective testing as well as a clinical evaluation, 
thereby providing the necessary link between his combat-
related stressor and the diagnosis of PTSD.  Moreover, the 
November 1999 letter from the veteran's readjustment 
counselor at Vet Center also shows a diagnosis of PTSD.  The 
Board finds the September 1998 psychologist's opinion more 
probative than the June 1998 psychiatrist's evaluation and 
subsequent March 1999 opinion that the veteran did not meet 
the criteria for a PTSD diagnosis, because the psychologist 
specialized in traumatic stress and also relied on objective 
testing evidence as well as clinical impressions.  
Accordingly, the claim for service connection for PTSD is 
granted.


ORDER

Service connection for a back (spinal) injury is denied.

Service connection for PTSD is granted.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

